PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tang et al.
Application No. 17/176,341
Filed: 16 Feb 2021
For: TIME-DOMAIN INCREMENTAL TWO-STEP CAPACITANCE-TO-DIGITAL CONVERTER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition filed October 14, 2021, which is properly treated under 37 CFR 1.59(b), to expunge information from the above-identified application.

The petition is DISMISSED.

Petitioner requests that the Response to Notice to File Corrected Application Papers, along with marked up and clean copies of the Specification, filed on October 13, 2021, be expunged from the above-identified application. 

A petition to expunge information unintentionally submitted in an application under 37 CFR 1.59(b) requires a fee as set forth in 37 CFR 1.17(g), or $110.00 for a small entity. Although petitioner did supply a processing fee of $70.00 under fee code 2830 upon filing the instant petition, this was not the correct fee due. Accordingly, $70.00 has been refunded to the credit card used to pay the processing fee, and the petition fee of $110.00 has been charged to Deposit Account No. 50-5226, as authorized on October 14, 2021.  

This petition is premature since prosecution of the application has not been closed by way of the allowance of the application, the mailing of an Ex parte Quayle action, or the abandonment of the application. See MPEP § 724.06. Accordingly, it is not appropriate to make a final determination of whether or not the documents requested to be expunged are “material,” with “materiality” being defined as any information which the examiner considers as being important to a determination of patentability of the application. Thus, the decision on the petition to expunge must be dismissed at this time.

During prosecution on the merits, the examiner will determine whether or not the identified documents are considered to be “material.” If the information is not considered by the examiner to be material and the conditions related to the expungement of unintentionally submitted A-F in MPEP § 724.05 II, are satisfied, the documents will be removed from the official file.  

After the mailing of a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment, the petition to expunge may be renewed by applicants or applicants’ representative. No further fee is required for such a second submission of a petition under 37 CFR 1.59 to expunge information. In addition, the requester is cautioned to renew the petition under 37 CFR 1.59 for reconsideration by the Office prior to the point at which the present file, or file claiming priority to the present file, is forwarded for issuance of the patent. This is to be done no later than immediately after the examiner has issued a Notice of Allowance, an Ex parte Quayle action or a Notice of Abandonment. A failure to timely renew the petition to expunge prior to the point at which the file is forwarded for issuance will result in the material being retained in the patented file and thus becoming open to the public.

Petitioner should note that, as discussed in MPEP § 724.05 III, these electronically filed papers are not considered to have been submitted in the incorrect application even though the identifying information in the heading of the papers is directed toward a different application.  As these papers were misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET